                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


HAMMEL J. CLARK,

        Plaintiff,


        v.

BEVERL Y McLAUGHLIN, RNP,
                                                         Civil Action No. TDC-18-0081
RUBUSTIANO BARRERA, M.D.,
MAHBOOB ASHRAF, M.D.,
STEPHEN D. RYAN, Physical Therapist, and
WEXFORb HEALTH SOURCES, INC.

        Defendants.




                                 MEMORANDUM OPINION

       Plaintiff Hammel J. Clark, an inmate at the Western Correctional Institution ("WCI") in

Cumberland, Maryland, has filed this civil rights action pursuant to 42 U.S.C.     S   1983 against

Beverly McLaughlin, RNP; Rubustiano Barrera, M.D.; Mahboob Ashraf, M.D.; Stephen D. Ryan,

Physical Therapist; and Wexford Health Sources; Inc. ("Wexford").     Clark alleges that while he

was incarcerated at WCI, he was denied constitutionally adequate medical care to treat his left

shoulder rotator cuff tear. Defendant Stephen D. Ryan was not served with the Complaint.       The

remaining Defendants have filed a Motion to Dismiss or Alternatively for Summary Judgment.

Having reviewed the briefs and submitted materials, the Court finds no hearing necessary. See D.

Md. Local R. 105.6. For the reasons set forth below, the Motion will be granted.

                                     BACKGROUND

       On March 22, 2016, Clark submitted a sick call request in which he complained of pain in

his left shoulder which he attributed to a March 15 or 16 altercation with a correctional officer.
He was evaluated by Nurse Amy Booth on March 24, 2016 and was provided with a sling. He

already had prescriptions for pain medications.         On March 29, 2016, he filed another sick call

request complaining that despite his March 24 medical visit, he was not able to raise his arm

without pain and that hot water did not alleviate the pain.

           On April 1, 2016, Clark, with his arm still in a sling, was evaluated by Defendant Beverly

McLaughlin, a registered nurse practitioner, who noted that Clark remained in pain and had limited

movement in his shoulder.       She requested an x-ray of Clark's left shoulder.     On April 3, 2016,

Clark submitted a sick call request in which he inquired about the results of the shoulder x-ray and

requested a magnetic resonance imaging test ("MRI") of his spine and shoulder. The x-ray was

read on April 6, 2016 and showed "no evidence of an acute fracture, dislocation or subluxation."

Defs.' Mem. Supp. Mot. Dismiss ("Mot. Dismiss") Ex. 2 at 3, ECF No. 14-4.

           On April 6, 2016, Defendant Dr. Robustiano Barrera evaluated Clark and noted recurrent

dislocation in his left shoulder. Dr. Barrera also noted that Clark's range of motion was diminished

and referred him to the on-site orthopedist, Dr. Carls. Clark's prescriptions for painkillers were

renewed. On April 10, 2016, Clark filed a sick call request because his shoulder was "pop[p ling

out" and was painful. Mot. Dismiss Ex. 1 at 7, ECF No. 14-3. On April 20, 2016, Dr. Barrera

again submitted a request that Clark be seen by Dr. Carls.

           On April 23, 2016, Clark filed another sick call request asking whether he could see a

doctor again because his shoulder continued to ache and was stiff, was popping out, and was

painful.     Although medical personnel noted that the request for an orthopedic consultation had

been placed, no further action was taken.        On May 3, 2016, Clark again requested to see Dr.

Barrera. On May 5, 2016, Dr. Barrera evaluated Clarkagain.          Clark reported that his left shoulder

would become dislocated when he tried to push himself off his wheelchair.            He was advised to



                                                    2
have another x-ray to determine the type of dislocation and was referred for physical therapy.

Later that day, Dr. Barrera decided that Clark should not use the sling in order to "prevent

developing frozen shoulder." PI.'s Opp'n Mot. Dismiss Ex. 4 at 9, ECF No. 17-8. The second x-

ray was negative.

       On May 6, 2016, Clark again filed a sick call request complaining of pain in his shoulder

and that his shoulder continued to "pop out of place" even when he was sleeping.     Mot. Dismiss

Ex. 1 at 10. On May 17, 2016, Clark was evaluated by Defendant Stephen Ryan, a physical

therapist. The goals for physical therapy were to decrease symptoms and improve elevation and

strength. Clark returned for physical therapy on May 18,2016.

       On May 21, 2016, Clark filed another sick call request relating to continuing pain from the

dislocation of his left shoulder. Although Clark was undergoing physical therapy, Clark asserted

that such therapy caused pain and would not prevent his shoulder from popping out.            Clark

submitted additional sick call requests about his shoulder on May 27, 2016 and June 1,2016.     On

June 1, Clark was examined by Nurse Dennis Martin, who noted that Clark was in compliance

with his medication and physical therapy and that an orthopedic consultation request had been

made on April 20, 2016. On June 2, 2019, Ryan noted modest improvements and recommended

six more sessions of physical therapy.

       On June 18,2016, McLaughlin evaluated Clark and submitted a third request that Clark's

left shoulder be evaluated by an orthopedist.   The same day, Clark submitted a sick call request

expressing concern about his shoulder and spine. On June 24, 2016, McLaughlin requested that

Clark receive additional physical therapy for his left shoulder. A collegial review team of medical

professionals denied the requested orthopedic consultation in favor of continuing physical therapy.




                                                 3
        On July 5, 2016, Clark submitted a sick call request in which he sought an explanation for

why the request for an orthopedic consultation was denied and requested an MRI. The next day,

on July 6, McLaughlin evaluated Clark and encouraged him to complete the scheduled physical

therapy first, then if his symptoms worsened or recurred, to return for reevaluation of the need for

an orthopedic consultation.    Clark continued with physical therapy throughout July and during

early August 2016. On August 4,2016, Ryan discharged Clark from physical therapy, concluding

that the optimum benefit had been obtained even though Clark still had significant issues with his

shoulder.

        On that day, Clark filed another sick call request and complained that despite the physical

therapy, he was unable to lift his arm above the level of his shoulder. On August 6, 2016, Clark

was evaluated by Nurse Kristi Cortez. Clark reported his pain as seven on a scale of 1 to 10. Nurse

Clark noted that he was continuing to receive Neurontin to relieve pain.

        On August 16, 2016, Clark was evaluated by Krista Bilak, another registered nurse

practitioner.   Where the physical therapy had not improved Clark's shoulder, he could not lift his

arm above shoulder level, and his shoulder continued to dislocate, Bilak submitted a request for

an MRI of Clark's left shoulder. On September 7, 2016, Clark submitted a sick call slip asking to

see a doctor other than Defendant Dr. Mahboob Ashraf. Dr. Ashraf then met with Clark to address

his concerns.    Clark submitted additional sick call requests on September 18,2016 and October

11, 2016 complaining about his shoulder pain and asking about the delay in his receiving the

requested MRI.

         On November 2,2016, Clark underwent the MRI, which showed arthritic changes of the

glenohumeral joint, a narrowing of the joint space, chondromalacia, joint margin osteophytes, and

subarticular cystic changes at the glenoid. The MRI further revealed that Clark's glenoid labrum



                                                  4
was degenerated and there was mild AC joint arthropathy. However, there was no swelling in the

joint, the long head of the bicep tendon was in a normal position, and the rotator cuff was intact.

Clark was provided with the MRI results on November 28,2016.

       On November 28, 2016, Dr. Barrera again requested that Clark receive an orthopedic

consultation, specifically, a video consultation with orthopedic surgeon Dr. Ashok Krishnaswamy.

On February 28, 2017, Dr. Krishnaswamy          evaluated Clark and noted that Clark exhibited

tenderness and swelling in his left shoulder and was restricted in the movement of his shoulder.

Based on the MR!, Dr. Krishnaswamy believed that Clark had moderate arthritis of the left

shoulder. Based on <hisexamination, he believed that Clark had a left rotator cufftear that would

require an arthroscopy and, if the rotator cuff were found to be tom, surgery. He requested another

x-ray. The x-ray, which was taken on March 2, 2017, revealed "mild degenerative changes in

shoulder joint [with] no evidence of an acute fracture, dislocation or subluxation," and "[n]o. acute

osseous abnormality."    Mot. Dismiss Ex. 2 at 7.

       Based on Dr. Krishnaswamy's      review, Dr. Muluget Akal had requested that Clark receive

a left shoulder arthroscopy.   On April 21, 2017, Clark again complained about his shoulder pain

and that it continued to pop out of place. On April 25, 2017, Dr. Ashraf submitted a second request

for a left shoulder arthroscopy. On May 23,2017, Clark underwent arthroscopic surgery. As part

of this procedure, Clark's rotator cuff was repaired. On May 25,2017, Dr. Barrera requested that

Clark undergo post-surgical physical therapy and receive a post-surgical consultation with Dr.

Krishnaswamy.

        On June 18, 2017, Clark filed a sick call request inquiring why he had not yet had the post-

surgical consultation.   The following day, Clark submitted a sick call request reporting that his

surgical incision had not healed yet and claimed that the staple out had been removed too early.



                                                    5
On July 20, 2017, McLaughlin submitted a request for Clark to continue physical therapy.           On

August 1, 2017, Clark was seen by Dr. Krishnaswamy for the post-surgical consultation.             Dr.

Krishnaswamy concluded that the surgical site had healed well and that Clark's physical therapy

was proceeding well and should be continued for another four weeks, with a follow-up visit in 6-

8 weeks.

       On December 12,2017, Clark underwent another x-ray, which revealed no evidence of an

acute fracture, dislocation, or subluxation, that the glenohumeral and AC joints were grossly intact,

that there was no acute osseous abnormality, and that there were mild degenerative changes.

       According to Dr. Asresahegn Getachew, the Acting Medical Director at WCI and North

Branch Correctional Institution ("NBCI"), the x-rays and MRI did not reveal that Clark had a tom

rotator cuff or otherwise required surgical repair of his left shoulder. In his view, it was only after

Dr. Krishnaswarmy's    orthopedic consultation on February 28, 2017 that a rotator cuff tear was

suspected, and the tear was not confirmed until the arthroscopic surgery on May 23, 2017.

                                           DISCUSSION

        In his Complaint, Clark alleges that Defendants violated his rights under the Eighth

Amendment to the United States Constitution because they were deliberately indifferent to a

serious medical need, specifically, the injury to his left shoulder. In his briefing in opposition to

Defendants' Motion, Clark alleges for the first time that he has been retaliated against by medical

staff in that his prescriptions for medication were improperly managed. Such claims raised for the

first time in briefing on a dispositive motion cannot constitute a proper amendment of the

Complaint and therefore will not be considered. See Morgan Distributing Co., Inc. v. Unidynamic

Corp., 868 F.2d 992,995 (8th Cir. 1989) ("[I]t is axiomatic that a complaint may not be amended




                                                   6
by the briefs in opposition to a motion to dismiss."); Car Carriers, Inc. v. Ford Motor Co., 745

F.2d 1101, 1107 (7th Cir. 1984).

I.     Preliminary Motions

       Clark has filed several non-dispositive motions, including several relating to the briefing

on Defendants' Motion to Dismiss or Alternatively for Summary Judgment.

       First, after the Court entered an order directing Clark to pay $10.30 as an initial partial

filing fee. Clark filed a Motion to Waive the Filing Fee in which he asks for the filing fee to be

waived because he has been transferred between facilities in September 2018 and did not at that

time have a job within the prison. Although Clark has qualified for in forma pauperis status, he

has not provided grounds that distinguish him from other indigent plaintiffs that would justify

waiving the filing fee in this case. The Motion will be denied.

       Second, Clark has filed a Motion for Appointment Counsel. "The court may request an

attorney to represent any person" proceeding informa pauperis who is "unable to afford counsel."

28 U.S.C. ~ 1915(e)(l) (2012). In civil actions, the Court appoints counsel only in exceptional

circumstances.   Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975).           In doing so, the Court

considers "the type and complexity of the case," whether the plaintiff has a colorable claim, and

the plaintiffs ability to prosecute the claim. See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.

1984) (citations omitted), abrogated on other grounds by Mallard v.        us. Dist.   Court for the S.

Dist. of Iowa, 490 U.S. 296 (1989). Exceptional circumstances include a litigant who "is barely

able to read or write," id. at 162, or clearly "has a colorable claim but lacks the capacity to present

it," Berry v. Gutierrez, 587 F. Supp. 2d 717, 723 (E.D. Va. 2008); see also Altevogt v. Kirwan, No.

WDQ-11-1061, 2012 WL 135283, at *2 (D. Md. Jan. 13,2012).             Inherent in this analysis is that

one's indigence is insufficient to establish exceptional circumstances. Here, Clark's proffered



                                                   7
reasons do not show exceptional circumstances or a particular need that would require the

immediate assistance of an attorney. Clark's claim is not unduly complicated, and he has been

able to articulate his claims without difficulty.   Because there are no exceptional circumstances

warranting the appointment of counsel, the Motion will be denied.

       Third, after filing his brief in opposition to Defendants' Motion, Clark filed a Motion to

Amend his response, which seeks to supplement his memorandum in opposition to the Motion.

Here, in opposing Defendants'     Motion, Clark circumvented the Court's page requirements by

filing a 35-page "Plaintiffs   Motion to Dismiss or in the Alternative for Summary Judgment"

accompanied    by a 21-page memorandum          of law, all of which was construed as Clark's

memorandum in opposition to Defendants' Motion.          Having already had ample opportunity to

oppose the Motion, Clark has not provided a basis to justify permitting additional briefing.

Although Clark is self-represented, he has filed numerous cases in this Court and thus cannot

justifiably claim to lack an understanding of the Court's briefing rules. The Motion to Amend will

therefore be denied.

        Finally, Clark has filed a Motion for Leave to File a Surreply. Under Local Rule 105.2,

surreply briefs are not permitted absent leave of the Court. Having fully briefed the matter, and

having already filed a supplemental brief, Clark provides no persuasive explanation of the need

for a surreply. The Motion for Leave to File a Surreply will therefore be denied.

II.     Motion to Dismiss or, in the Alternative, Motion for Summary Judgment

        In their Motion, Defendants seek dismissal under Federal Rule of Civil Procedure 12(b)(6)

or summary judgment under Rule 56. In support of their Motion, Defendants argue that (1) Clark

has not properly alleged or established that Defendants were deliberately indifferent to a serious




                                                    8
medical need; (2) Clark cannot demonstrate that Wexford is liable under a theory of supervisory

liability under   S 1983; and   (3) Defendants are entitled to qualified immunity.

        A.        Legal Standards

        When deciding a motion to dismis~ under Rule 12(b)( 6), the Court considers only the

complaint and any attached documents "integral to the complaint."         Sec   y   of State for Defense v.

Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007).            To the extent that grounds for

dismissal are based solely on the contents of the Complaint, the Court may dismiss under Rule

12(b)( 6) if the complaint does not allege enough facts to state a plausible claim for relief. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible when the facts pleaded allow "the Court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."              Id.

Although courts should construe pleadings of self-represented           litigants liberally, Erickson v.

Pardus, 551 U.S. 89,94 (2007), legal conclusions or conclusory statements do not suffice, Iqbal,

556 U.S. at 678. The Court must examine the complaint as a whole, consider the factual allegations

in the complaint as true, and construe the factual allegations in the light most favorable to the

plaintiff. Albright v. Oliver, 510 U.S. 266, 268 (1994); Lambeth v. Bd. of Comm 'rs of Davidson

Cty., 407 F.3d 266,268 (4th Cir. 2005).

        Rule 12(d) requires courts to treat a Rule 12(b)(6) motion as a motion for summary

judgment where matters outside the pleadings are considered and not excluded.              Fed. R. Civ. P.

12(d). Before converting a motion to dismiss to one for summary judgment, courts must give the

nonmoving party "a reasonable opportunity to present all the material that is pertinent to the

motion." Id. "Reasonable opportunity" has two requirements: (1) the nonmoving party must have

some indication that the court is treating the Rule 12(b)( 6) motion as a motion for summary

judgment, and (2) the nonmoving party "must be afforded a reasonable opportunity for discovery"



                                                     9
to obtain information essential to oppose the motion. Gay v. Wall, 761 F.2d 175, 177 (4th Cir.

1985) (citation omitted). Here, the notice requirement has been satisfied by the title of the Motion.

To show that a reasonable opportunity for discovery has not been afforded, the nonmoving party

must file an affidavit or declaration under Rule 56( d) explaining why "for specified reasons, it

cannot present facts essential to justify its opposition," Fed. R. Civ. P. 56(d), or otherwise put the

district court on notice of the reasons why summary judgment is premature. See Harrods, Ltd v.

Sixty Internet Domain Names, 302 F.3d 214, 244-45 (4th Cir. 2002). Here, although Clark has

filed a document described as a Rule 56( d) affidavit, that filing does not offer any persuasive

argument for discovery. Rather, that filing, as well as all of his other submissions, provide facts

and evidence in support of his position that based on the record before the Court, Defendants'

Motion should be denied.      Indeed, in opposing the Motion, Clark has explicitly argued that

summary judgment should be granted in his favor. Under these circumstances, the Court will

construe Defendants' Motion as a Motion for Summary Judgment.           .

       Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light

most favorable to the nonmoving party, with all justifiable inferences drawn in its favor. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242,255 (1986). The Court may rely only on facts supported in

the record, not simply assertions in the pleadings.    Bouchat v. Bait. Ravens Football Club, Inc.,

346 F.3d 514, 522 (4th Cir. 2003). A fact is "material" if it "might affect the outcome of the suit

under the governing law." Anderson, 477 U.S. at 248. A dispute of material fact is only "genuine"




                                                  10
if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Id. at 248-49.

        B.      Deliberate Indifference

        In order to state an Eighth Amendment claim for denial of medical care, a plaintiff must

demonstrate that the actions of the defendants or their failure to act amounted to deliberate

indifference to a serious medical need. See Estelle v. Gamble, 429 U.S. 97,106 (1976). Deliberate

indifference to a serious medical need requires proof that, objectively, the prisoner plaintiff was

suffering from a serious medical need and that, subjectively, the prison staff was aware of the need

for medical attention but failed to either provide it or ensure the needed care was available. See

Iko v. Shreve, 535 F.3d 225,241 (4th Cir. 2008).

        Objectively, the medical condition at jssue must be serious. Hudson v. McMillian, 503

U.S. 1, 9 (1992). A medical condition is serious when it is "so obvious that even a lay person

would easily recognize the necessity for a doctor's attention."      Iko, 535 F.3d at 241 (citation

omitted). As for the subjective component, "[a]n official is deliberately indifferent to an inmate's

serious medical needs only when he or she subjectively knows of and disregards an excessive risk

to inmate health or safety." Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (quoting

Farmer, 511 U.S. at 837). "[I]t is not enough that an official should have known of a risk; he or

she must have had actual subjective knowledge of both the inmate's serious medical condition and

the excessive risk posed by the official's action or inaction." Id. (citations omitted). "[M] any acts

or omissions that would constitute medical malpractice will not rise to the level of deliberate

indifference." Id. Thus, "[ d]eliberate indifference is more than mere negligence, but less than acts

or omissions done for the very purpose of causing harm or with knowledge that harm will result."

Scinto v. Stansberry, 841 F.3d 219,225 (4th Cir. 2016) (internal alterations omitted). Under this

standard, a mere disagreement between an inmate and a physician over the appropriate level of

                                                  11
care does not establish an Eighth Amendment violation absent exceptional circumstances.           Id.

Moreover, if the requisite subjective knowledge is established, an official may avoid liability "if

[he] responded reasonably to the risk, even ifthe harm ultimately was not averted." See Farmer,

511 U.S. at 844.

       Here, viewing the facts in the light most favorable to Clark, he had a serious shoulder injury

that caused significant pain, which could constitute an objectively serious medical condition. See

Iko, 535 F.3d at 241. However, the record evidence demonstrates that Clark received regular care

for his shoulder injury. After he sought medical attention on March 22,2016 for the injury to his

shoulder, medical personnel examined him, provided a sling, and ordered an x-ray within the first

two weeks. He already had valid prescriptions for pain medication. The x-ray did not reveal any

fracture or dislocation, but in light of Clark's continuing complaints of pain and limited range of

motion, Dr. Barrera referred Clark to an orthopedist.    On May 5, 2016, when Clark's condition

was not improving, Dr. Barrera referred Clark to physical therapy, which he received throughout

May, June, and July 2016. During this time period, in June 2016, the request for an orthopedic

consultation was considered but not approved by a collegial review team in favor of the physical

therapy. When the physical therapy did not resolve Clark's pain, medical staff requested an MRI.

The MRI, taken on November 2,2016, did not reveal a rotator cuff tear, but it revealed enough

cause for concern that Dr. Barrera again requested an orthopedic consultation.             When the

orthopedist, Dr. Krishnaswarmy, examined Clark in February 2017, he ordered additional x-rays,

suspected a rotator cuff tear, and recommended that Clark undergo arthroscopic surgery on his left

shoulder. When Clark had the arthroscopy on May 23,2017, Dr. Krishnaswamy observed a tom

rotator cuff and repaired it.




                                                 12
       Based on the evidence reflected in the objective medical records, Clark cannot establish

that Defendants exhibited deliberative indifference to Clark's medical needs in that any of them

subjectively disregarded an excessive risk to his health. See Jackson v, 775 F.3d at 178.      Clark

received immediate attention, within days of his first sick call request, and over a 14-month period

had his shoulder examined by medical personnel at least 15 times, received a sling, pain

medication,   x-rays on three occasions, numerous physical therapy sessions, an MRI, and

ultimately, arthroscopic   surgery.   Although there were gaps between the various stages of

treatment that may have been longer than ideal, the consistent series of examinations            and

consultations relating to his shoulder belies any claim that delays in providing the various forms

of testing and treatment constituted deliberate indifference. The fact that Clark did not receive an

orthopedic consultation for several months was the result not of action or inaction by Defendants-

indeed, Dr. Barrera specifically recommended such a consultation in April 20 16-but     of a decision

by a collegial review team to focus on physical therapy first. To the extent that, in hindsight, such

a consultation should have been provided earlier, that decision constitutes a disagreement on the

proper course of treatment that does not constitute deliberate indifference. See Scinto, 841 F.3d at

225. There is no evidence that the various decisions were made for the "purpose of causing harm

or with knowledge that harm will result." Id. Once physical therapy failed to resolve Clark's pain,

and the orthopedic consultation identified a possible rotator cuff tear, Clark received arthroscopic

surgery to address it.

        Clark's claim that the MRI actually showed that he had a tom rotator cuff, and that

Defendants manipulated the results of the MRI, does not alter this conclusion.      The MRI report

clearly stated that Clark's rotator cuff was intact. According to Dr. Krishnaswamy, he suspected

a tom rotator cuff based on his examination of Clark, not the MRI report, and then recommended



                                                 13
arthroscopy of the left shoulder "with possible mini open rotator cuff repair if it is torn." Mot.

Dismiss Ex. 4 at 2, ECF No. 14-6 (emphasis added). In light of the unambiguous statement on the

face of the MRI report, prepared by a different doctor, the fact that Dr. Krishnaswamy's     surgical

notes appear to state that the MRI showed a tom rotator cuff appears to be an error.

       Even if the question of whether the MRI report actually referenced such damage to the

rotator cuff could be deemed a dispute of fact, it was not a genuine dispute of material fact because

its resolution in favor of Clark would not establish deliberate indifference.         The MRI was

conducted in November 2016. Up to that point, the earlier diagnostic tests, consisting of x-rays,

had not revealed such damage. Following the MRI, Dr. Barrera promptly requested an orthopedic

consultation for Clark, which in tum resulted in Dr. Krishnaswarmy's           recommendation     for

arthroscopic surgery.   Thus, regardless of the specific content of the MRI report, Dr. Barrera's

response to the MRI served to advance, rather than undermine, Clark's care in a manner that

directly led to the repair of the rotator cuff. None of the other Defendants took any action or

inaction following the MRI that could be interpreted as detrimental to Clark's health. And whether

based on the MRI report or his own examination, Dr. Krishnaswarmy, following his orthopedic

consultation, recommended arthroscopic surgery to address a possible rotator cuff tear.       In light

of this sequence of events, Clark's conclusory allegations that Defendants lied about his condition

are entirely unsupported by the evidence.

        On this record, the Court concludes that there is no genuine issue of material fact whether

Defendants acted with deliberate indifference to a serious medical need. The Court will therefore

grant Defendants summary judgment on Clark's Eighth Amendment claim relating to allegedly

inadequate medical care.      Accordingly, the Court need not address Defendants'          remaining

arguments.



                                                  14
                                    . CONCLUSION

       For the foregoing reasons, Clark's Motion to Waive the Filing Fee, Motion to Amend,

Motion for Appointment of Counsel, and Motion for Leave to File are Surreply will be DENIED.

Defendants' Motion to Dismiss or Alternatively for Summary Judgment, will be GRANTED.      A

separate Order shall issue.




Date: August 29,2019
                                                  THEODORE D. CHUA
                                                  United States District dge




                                             15
